Bigelow, C. J.
The grounds on which the defendant seeks to sustain his exceptions are untenable.
1. The service which he undertook to render to the prosecutor was clearly within the terms of the city ordinance prescribing a fixed rate of fare for the conveyance of a single passenger within the limits of the city. The plain intent of the provision was that the prescribed fare should be charged for doing all that was usual and necessary to carry a passenger from place to place in a hackney carriage, including the time and trouble of going for the passenger as well as of transporting him to his point of destination. Any other interpretation would substantially defeat the operation of the ordinance. It was manifestly designed to regulate the entire trade or business to which it relates, and not to be applicable to a fewT cases only, or a particular branch of the business.
2. The defendant is precluded from availing himself of the other ground of defence, even if it were tenable. Admitting that he might have refused to render the service at all without receiving a larger compensation than that prescribed by the ordi*4nance, on which point we give no opinion, he could not demand a higher rate after he had undertaken to convey the prosecutor, and she had entered or begun to enter his carnage. He might with equal reason have made a similar demand after having carried her half the distance to the place to which he had undertaken to transport her. Exceptions overruled.